 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLTON JAMES ROOD,                                No. 2:19-cv-1630 MCE DB P
12                       Plaintiff,
13           v.                                         ORDER
14    SHASTA COUNTY JAIL MEDICAL
      STAFF, et al.,
15
                         Defendants.
16

17          Plaintiff, an inmate proceeding pro se and in forma pauperis, seeks relief pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendants violated his Eighth Amendment rights through use of

19   excessive force and deliberate indifference to the plaintiff’s serious medical need. Plaintiff also

20   claims defendants retaliated against him in violation of his First Amendment rights. Before the

21   court is plaintiff’s first amended complaint (“FAC”) for screening. (ECF No. 15.) For the

22   reasons stated below, plaintiff will be given the option to proceed on his cognizable claims or be

23   given leave to file an amended complaint.

24   ////

25   ////

26   ////

27   ////

28   ////
 1                                               SCREENING

 2      I.      Legal Standards

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

 5   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

 6   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

 7   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

 8   U.S.C. § 1915A(b)(1) & (2).

 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

11   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

12   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

13   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

14   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227. Rule 8(a)(2) of

15   the Federal Rules of Civil Procedure “requires only ‘a short and plain statement of the claim

16   showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what

17   the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

18   544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

19           However, in order to survive dismissal for failure to state a claim a complaint must

20   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain
21   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

22   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

23   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

24   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

25   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

26           The Civil Rights Act under which this action was filed provides as follows:
27                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
28                  of any rights, privileges, or immunities secured by the Constitution .
                                                         2
 1                   . . shall be liable to the party injured in an action at law, suit in equity,
                     or other proper proceeding for redress.
 2

 3   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 4   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 5   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

 6   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §

 7   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform

 8   an act which he is legally required to do that causes the deprivation of which complaint is made.”

 9   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

10            Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

11   their employees under a theory of respondeat superior and, therefore, when a named defendant

12   holds a supervisorial position, the causal link between him and the claimed constitutional

13   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

14   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

15   concerning the involvement of official personnel in civil rights violations are not sufficient. See

16   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

17      II.      Linkage Requirement

18            Under Section 1983, a plaintiff bringing an individual capacity claim must demonstrate

19   that each defendant personally participated in the deprivation of his rights. See Jones v.

20   Williams, 297 F.3d 930, 934 (9th Cir. 2002). There must be an actual connection or link between

21   the actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

22   Ortez v. Washington County, State of Oregon, 88 F.3d 804, 809 (9th Cir. 1996); see also Taylor

23   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

24            Government officials may not be held liable for the actions of their subordinates under a

25   theory of respondeat superior. Iqbal, 556 U.S. at 676 (stating vicarious liability is inapplicable in

26   Section 1983 suits). Since a government official cannot be held liable under a theory of vicarious

27   liability in Section 1983 actions, plaintiff must plead sufficient facts showing that the official has

28   violated the Constitution through his own individual actions by linking each named defendant
                                                           3
 1   with some affirmative act or omission that demonstrates a violation of plaintiff's federal rights.

 2   Id. at 676.

 3       III.      Allegations in the Complaint

 4              Plaintiff states that, at all relevant times, he was an inmate at Shasta County Jail (“SCJ”).

 5   (ECF No. 15 at 1.) Plaintiff formally names Shasta County, Shasta County Sheriff’s department,

 6   California Forensic Medical Corporation, Shasta County Jail Captain Dave Kent, and “Does 1-

 7   20” as defendants. (Id.) Plaintiff also seeks to state claims against Shasta County deputies

 8   William Mason, Von German, and Decker. (Id. at 5.)

 9              In his FAC, plaintiff alleges the following: on February 21, 2019 plaintiff was assaulted

10   by defendants Mason, Von German, and Decker while he was being transported to court. (Id.)

11   Plaintiff did nothing to provoke the assault. (Id.) Plaintiff suffered a dislocated shoulder and an

12   injury to his wrist due to the assault. (Id.) When plaintiff requested medical attention following

13   the assault, the defendants “refused with cuss words and threats of further violence.” (Id.)

14   Plaintiff filed a grievance against defendants Mason, Von German, and Decker but he was

15   threatened with “further harm and punishment” by unnamed deputies. (Id.) The official response

16   to plaintiff’s grievance was “that if I [plaintiff] did not want to be assaulted again, not to talk back

17   and to follow orders.” (Id.) Defendants Mason, Von German, and Decker also worked with

18   medical staff to deny the plaintiff medical treatment. (Id.) Staff retaliated against plaintiff filing

19   a grievance by filing another disciplinary report against plaintiff. (Id.)

20              Plaintiff also claims to have sought medical attention following the February 21, 2019
21   incident but was “completely ignored.” (Id. at 4.) Plaintiff alleges he “filed 4 or more medical

22   slips with the nurses and staff and two (2) more on the tablet” before he finally received treatment

23   on March 13, 2019. (Id.) Plaintiff states that the delay in medical treatment caused him “great

24   pain” and worsened his condition. (Id.)

25       IV.       Does Plaintiff State a Claim under § 1983?

26                 A. Possible Failure Exhaust Administrative Remedies
27              As noted in the first screening order from the court, the FAC appears to indicate that

28   plaintiff has not properly exhausted his administrative remedies at SCJ prior to filing the instant
                                                           4
 1   action. (See ECF No. 15 at 5) (stating plaintiff’s appeals “were never properly acknowledged”

 2   and that appeal and grievance remedies were denied to him). As a demonstration of the

 3   exhaustion of administrative remedies is not a pleading requirement (see Wyatt v. Terhune, 315

 4   F.3d 1108, 1112 (9th Cir. 2003)), and inmates are not required to specifically plead or

 5   demonstrate exhaustion in their complaints (see Jones v. Bock, 549 U.S. 199, 216 (2007)), the

 6   court will conduct a substantive screening of this action at this time. However, the plaintiff is

 7   again warned that should defendants be ordered to respond to this action, any failure to exhaust

 8   that can be substantiated may be proffered by defendants as an affirmative defense in support of

 9   the dismissal of this action. See generally Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014)

10   (stating failure to exhaust is affirmative defense defendants must plead and prove).

11                B. Substantive Claims

12                    1. Excessive Force

13             Plaintiff alleges that, while he was being transported to court, defendants Mason, Von

14   German, and Decker used excessive force against him in violation of his Eighth Amendment

15   rights.

16             “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places

17   restraints on prison officials, who may not . . . use excessive physical force against prisoners.”

18   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. McMillian, 503 U.S. 1 (1992)).

19   “[W]henever prison officials stand accused of using excessive physical force in violation of the

20   [Eighth Amendment], the core judicial inquiry is . . . whether force was applied in a good-faith
21   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson,

22   503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986)).

23             Under the facts plaintiff alleges, the use of force by defendants Mason, Von German, and

24   Decker does not appear to have been used in a good-faith effort to maintain or restore discipline.

25   See generally Hudson, 503 at 6-7. As such, plaintiff has alleged sufficient facts to raise a

26   cognizable claim against defendant deputies William Mason, Von German, and Decker for
27   excessive force in violation of the Eighth Amendment.

28   ////
                                                         5
 1                  2. Deliberate Indifference

 2                      i. Claim Against Defendants Mason and Von German

 3          Plaintiff alleges that defendants Mason and Von German were deliberately indifferent to

 4   plaintiff’s serious medical need in violation of his Eighth Amendment rights.

 5          “[D]eliberate indifference to serious medical needs of prisoners constitutes the

 6   unnecessary and wanton infliction of pain, proscribed by the Eighth Amendment. This is true

 7   whether the indifference is manifested by prison doctors in their response to the prisoner’s needs

 8   or by prison guards in intentionally denying or delaying access to medical care or intentionally

 9   interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)

10   (internal citations, punctuation, and quotation marks omitted). “Prison officials are deliberately

11   indifferent to a prisoner’s serious medical needs when they ‘deny, delay or intentionally interfere

12   with medical treatment’.” Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990) (quoting

13   Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988)).

14          Plaintiff states that following his alleged assault he requested that defendants Mason and

15   Von German get him medical attention for his dislocated shoulder and injured wrist. (ECF No.

16   15 at 5.) Defendants Mason and Von German “refused with cuss words and threats of further

17   violence.” (Id.) Under these allegations, the defendants refused to get medical assistance for the

18   plaintiff after he had made them aware that he needed medical attention. These allegations are

19   sufficient to show that Defendants Mason and Von German denied and/or delayed plaintiff’s

20   medical treatment for plaintiff’s serious medical need.
21          As such, plaintiff successfully states a claim for deliberate indifference to medical need

22   against defendants Mason and Von German.

23                      ii. Claim Against Unnamed Medical Staff

24           Plaintiff also alleges that unnamed SCJ medical staff were also deliberately indifferent to

25   his medical needs in violation of his Eighth Amendment rights.

26          Though plaintiff states that he “spoke to medical staff” and that he filed “medical slips
27   with the nurses and staff,” he does not identify any actions taken by individual medical staff.

28   (Id.) A plaintiff must allege facts showing how defendants individually caused or personally
                                                       6
 1   participated in causing the harm alleged. See generally Arnold v. IBM, 637 F.2d 1350, 1355 (9th

 2   Cir. 1981) (stating causation needed in Section 1983 claim). Plaintiff’s claims against the

 3   “medical staff” and “the nurses and staff” (ECF No. 15 at 5) are not sufficient to state a claim.

 4   See, e.g., Moore v. Brown, No. 1:10-cv-0806 LJO DLB, 2012 WL 1413676, at *3 (E.D. Cal. Apr.

 5   20, 2012) (noting plaintiff’s reference to “defendants” as a group and inferring this fails to state

 6   claim). It appears plaintiff may have attempted to avoid this issue in the FAC by stating that he is

 7   bringing claims against “Doe defendants 1-20”. (ECF No. 15 at 2.) However, plaintiff does not

 8   attribute actions to any specific Doe defendants. (See ECF No. 15.) Though Doe defendants can

 9   be used in a complaint, the plaintiff must allege what specific acts each Doe defendant took that

10   violated his constitutional rights. Alexander v. Tilton, No. 1:07-cv-0759 LJO DLB, 2009 WL

11   464486, *5 (E.D. Cal. Feb. 24, 2009).

12          As such, plaintiff has failed to state a cognizable claim for deliberate indifference against

13   the SCJ medical staff. Plaintiff will be provided an opportunity to amend his complaint to

14   identify specific defendants and the actions they took to violate his constitutional rights.

15                3. Retaliation

16          Plaintiff claims that defendants Mason, Von German, and Decker1 retaliated against him

17   for filing a grievance in violation of the First Amendment.

18          A viable First Amendment claim for retaliation must establish the following five

19   elements: “(1) An assertion that a state actor took some adverse action against an inmate (2)

20   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
21   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

22   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

23          Plaintiff alleges that defendants Mason, Von German, and Decker retaliated against the

24   plaintiff for filing a grievance against them. (ECF No. 15 at 5.) Specifically, the defendants

25   1
       Plaintiff states in the FAC that “staff” retaliated against him. (ECF No. 15 at 5.) Plaintiff states
26   that the staff who retaliated did so “in retaliation for filing a grievance against them.” (Id.) As
     plaintiff previously stated he filed a grievance against defendants Mason, Von German, and
27   Decker, plaintiff appears to be stating that they are the individuals who retaliated against him.
     (Id.) In an amended complaint, plaintiff must specify what actions each defendant took that
28   violated his constitutional rights.
                                                           7
 1   retaliated by filing a false report against the plaintiff. (Id.) Inmates have a right to file a

 2   grievance against correctional officers. See Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir.

 3   2012) (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). The filing of a false report

 4   against the plaintiff in retaliation for filing a grievance would satisfy the elements required to

 5   state a claim for retaliation under the First Amendment.

 6             However, as stated above, allegations against general groups of defendants are not

 7   sufficient to state a claim. See, e.g., Moore v. Brown, No. 1:10-cv-0806 LJO DLB, 2012 WL

 8   1413676, at *3 (E.D. Cal. Apr. 20, 2012) (noting plaintiff’s reference to “defendants” as a group

 9   and inferring this fails to state claim). Plaintiff only claims that the “staff” retaliated against him

10   by filing a false report. Plaintiff does not attribute any actions to specific defendants, only stating

11   that the group of defendants retaliated against him.

12             As such, the plaintiff fails to state a cognizable claim against defendants Mason, Von

13   German, and Decker for retaliation in violation of his First Amendment rights. Plaintiff will be

14   provided an opportunity to amend his complaint. Should plaintiff file an amended complaint, he

15   should clearly identify how each defendant violated, or participated in violating, his constitutional

16   rights.

17                                     AMENDING THE COMPLAINT

18             This court finds above that plaintiff’s FAC states cognizable claims against defendant

19   deputies William Mason, Von German, and Decker for using excessive force in violation of

20   plaintiff’s Eighth Amendment. The court also finds that plaintiff states a cognizable Eighth
21   Amendment claim for deliberate indifference against defendants Mason and Von German.

22   However, the plaintiff’s FAC fails to state any other cognizable claim.

23             Plaintiff will be given the option to proceed on his cognizable claims or to file an

24   amended complaint to state claims against SCJ medical staff, SCJ deputies, or any other

25   defendant. Any amended complaint must be complete in itself. The court cannot refer to a prior

26   complaint to understand the plaintiff’s claims.
27             If plaintiff chooses to file an amended complaint, he must address the problems with his

28   complaint that are explained above. In an amended complaint plaintiff must clearly identify each
                                                          8
 1   defendant and the action that defendant took that violated his constitutional rights. The court is

 2   not required to review exhibits to determine what plaintiff’s charging allegations are as to each

 3   named defendant. If plaintiff wishes to add a claim, he must include it in the body of the

 4   complaint. The charging allegations must be set forth in the amended complaint, so defendants

 5   have fair notice of the claims plaintiff is presenting. That said, plaintiff need not provide every

 6   detailed fact in support of his claims. Rather, plaintiff should provide a short, plain statement of

 7   each claim. See Fed. R. Civ. P. 8(a).

 8           Any amended complaint must show the federal court has jurisdiction, the action is brought

 9   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

10   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

11   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

12   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (stating that a person subjects another to the

13   deprivation of a constitutional right if he does an act, participates in another’s act, or omits to

14   perform an act he is legally required to do that causes the alleged deprivation). “Vague and

15   conclusory allegations of official participation in civil rights violations are not sufficient.” Ivey v.

16   Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted).

17           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

18   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

19   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

20   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).
21           The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

22   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

23   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

24   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

25   set forth in short and plain terms. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)

26   (“Rule 8(a) is the starting point of a simplified pleading system, which was adopted to focus
27   litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

28   ////
                                                           9
 1          An amended complaint must be complete in itself, without reference to any prior pleading.

 2   E.D. Cal. R. 220. Once plaintiff files an amended complaint, the original pleading is superseded.

 3   By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has

 4   evidentiary support for his allegations, and for violation of this rule, the court may impose

 5   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

 6                                  USAGE OF “DOE” DEFENDANTS

 7          The use of John Does in pleading practice is generally disfavored – but it is not prohibited.

 8   See Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980); Wakefield v. Thompson, 177 F.3d

 9   1160, 1163 (9th Cir. 1999); Lopes v. Viera, 543 F. Supp.2d 1149, 1152 (E.D. Cal. 2008).

10   Eventually, plaintiff may be afforded an opportunity for limited, preliminary discovery to identify

11   the names of the John Does “unless it is clear that discovery would not uncover their identities,”

12   Gillespie, 629 F.2d at 642, and only after the court is satisfied he has exhausted every other

13   possibility of finding their names. Since by this order plaintiff will be granted the option to file

14   an amended complaint, he must use the time given to amend to do everything he can to supply the

15   names of the Doe defendant without further assistance from the court. He may seek extensions of

16   time for the filing of an amended complaint for that purpose if necessary.

17          Further, “John Doe” defendant liability must also be properly alleged. A plaintiff may use

18   “Doe” designations to refer to defendants whose names are unknown; however, he must number

19   them in the complaint, e.g., “John Doe 1,” “John Doe 2,” so that each numbered John Doe refers

20   to a specific person. If plaintiff chooses to file an amended complaint, he shall either name the
21   defendants involved or list the Doe defendants involved and describe what each did to violate his

22   rights. If plaintiff can only list these defendants as John Doe, plaintiff should allege specific acts

23   that each Doe defendant did, such as “John Doe 1 did X” and John Doe 2 did Y.” Alexander v.

24   Tilton, No. 1:07-cv-0759 LJO DLB, 2009 WL 464486, *5 (E.D. Cal. Feb. 24, 2009).

25   ////

26   ////
27   ////

28   ////
                                                        10
 1                                                        CONCLUSION

 2                        For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED

 3   as follows:

 4           1. Plaintiff states a cognizable Eighth Amendment excessive force claim against Shasta

 5              County deputies William Mason, Von German, and Decker.

 6           2. Plaintiff states a cognizable Eighth Amendment deliberate indifference claim against

 7              Shasta County deputies William Mason and Von German.

 8           3. All other claims in the plaintiff’s first amended complaint are dismissed with leave to

 9              amend.

10           4. Plaintiff may choose to proceed on his cognizable claims set out above or he may choose

11              to amend his complaint.

12           5. Within sixty (60) days of the date of this order plaintiff shall notify the court of how he

13              wishes to proceed. Plaintiff may use the form included with this order for this purpose.

14           6. Plaintiff is warned that his failure to comply with this order will result in a

15              recommendation that this action be dismissed.

16   Dated: May 27, 2021

17

18

19

20
21

22

23

24

25

26
     DB:14
27   DB:1/Orders/Prisoner/Civil.Rights/S/rood1630.scrn2

28
                                                              11
 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9    COLTON JAMES ROOD,                               No. 2:19-cv-1630 MCE DB P

10                      Plaintiff,

11           v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                       PROCEED
12    SHASTA COUNTY JAIL MEDICAL
      STAFF, et al.,
13
                        Defendants.
14

15
     Check one:
16

17
     _____   Plaintiff wants to proceed immediately on his Eighth Amendment excessive force claim
18
             against Shasta County deputies William Mason, Von German, and Decker as well as his
19
             Eighth Amendment deliberate indifference claim against Shasta County deputies William
20
             Mason and Von German. Plaintiff understands that by going forward without amending
21
             the complaint he is voluntarily dismissing all other claims and defendants.
22

23
     ____    Plaintiff wants to amend the complaint.
24

25
     DATED:_______________________
26
                                                                 Colton James Rood
27                                                               Plaintiff pro se

28
                                                       12
